DETAILED ACTION
	This Office Action, based on application 16/672,509 filed 3 November 2019, is filed in response to applicant’s amendment and remarks filed 30 November 2022.  Claims 1-20 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 30 November 2022 in response to the Office Action mailed 30 September 2022, have been fully considered below.
Claim Rejections under 35 U.S.C. § 112
The Office withdraws the previously issued new matter rejection in view of applicant’s amendment and remarks.
Remarks addressing Applicant’s Response
	On Pages 13-16, the applicant discusses the claim limitations as presented in the claims on 27 July 2022.  As noted in applicant’s remarks on Pages 13-14, the applicant had added two new features (1.) and (2.) into the previously presented claims that further limits a set of actions performed by the bridge device.  The claims explicitly recited the bridge device performed “replacing the real LA count with the reported LA count and replacing the real sector size with the reported sector size” in response to “existence of the bug” and “existence of count replacement by the bridge device”.  In the Office Action issued 30 September 2022, the Office acknowledged the claims, as presented, was allowable over prior art since the claimed invention was directed to performing the replacement in response to the conditions set forth in the claims; although the Office noted the claims were allowable in view of prior art, the Office issued a new matter rejection since the Office did not find original specification support for the new features (e.g. the specification does not appear to provide support for “replacing the real LA count with the reported LA count and replacing the real sector size with the reported sector size” in response to any particular condition or state).
	The Office recognizes applicant’s invention is directed to a bridge device, in response to a capacity-related command, reports an LA count of a memory device and a sector size of the memory device, and the reported count/size is ‘different’ from real count/size of the memory device.  The Office further recognizes the bridge device of applicant’s invention returns ‘different’ counts/sizes because if the bridge device returned ‘real’ counts/sizes, the host device would not operate correctly (e.g. a ‘bug’ on the host device would exist).  As noted in the Allowable Subject Matter section of the Office Action mailed 30 September 2022, the Office maintains prior art such as KARR demonstrates returning logical counts/sizes instead of physical counts/sizes in response to a ‘read capacity’ command.  As such, if applicant’s invention merely claims that logical counts/sizes are returned instead of real counts/sizes, the Office will maintain prior art (at least KARR) teaches the limitation; likewise, the Office will not maintain a prior art rejection when the logical counts/sizes are returned instead of real counts/size responsive to some condition that is not taught by prior art.  Stated another way, the Office maintains merely returning logical counts/sizes instead of physical counts/sizes does not define a patentable invention in view of prior art; however, if the claims were further limited to establish when or why the bridge device returns logical counts/sizes instead of physical counts/sizes, the claims may then be limited to overcome prior art.
On Page 15, Lines 14-25 and Page 16, Lines 7-11, the applicant traverses the prior art rejection issued in the Office Action mailed 15 June 2022 alleging cited prior art fails to disclose “the bridge device sending something *non-real* replacing something *real* to the host device” and that KARR teaches “returning logical counts/sizes but this is the *real* information”.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In response, the Office notes the rejection of record relied upon the teachings of KOH at ¶[0065] to teach exemplary Claim 1’s “in response to the capacity-related command, reporting a reported logical address (LA) count of the memory device and a reported sector size of the memory device to the host device” and the teachings of KARR at ¶[0015] to teach exemplary Claim 1’s “wherein the reported LA count is different from a real LA count of the memory device and the reported sector size is different from a real sector size of the memory device”; applicant’s remarks are non-responsive to the grounds of rejection issued to the claim limitations.  KARR at ¶[0015] states “When the block mapping bridge receives either of these requests, it returns the desired host logical block size as a multiple of the device physical block size (rather than return the device logical block size as in the prior art)”.  While the applicant may allege the counts/sizes returned by the bridge in KARR are *real* counts/sizes, the Office maintains applicant’s remarks have not presented any arguments as to why KARR’s returned counts/sizes are *real* counts sizes different from the claimed invention.  The Office maintains the combination of KOH and KARR disclose the recited limitations of Claim 1 since KARR’s bridge returns ‘host side’ counts/sizes {analogous to applicant’s claimed ‘reported’ counts/sizes} instead of ‘device side’ counts/sizes {analogous to applicant’s claimed ‘real’ counts/sizes}.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Exemplary Claim 1 (and analogously Claims 11 and 16) was amended to recite the following limitations:
“wherein when the bridge device reports the reported LA count instead of the real LA count and reports the reported sector size instead of the real sector size, when there is the bug on the host device, an erroneous operation wherein a file system in the memory device is erroneously changed by the host device is prevented, and the file system is maintained to protect data in the memory device; and 
in a situation where the bridge device does not report the reported LA count instead of the real LA count and does not report the reported sector size instead of the real sector size, when there is the bug on the host device, the file system in the memory device will be erroneously changed by the host device, wherein existing data within said data in the memory device becomes damaged or lost after the host device erroneously changes the file system in the memory device in said situation”.
The limitations as presented is so disorganized that the limitation makes no linguistic or grammatical sense.  The limitations are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claims in view of Prior Art
In the Office Action mailed 30 September 2022,  Claims 1-20 were noted as being allowed over prior art.  The Office Action further noted the following:
Exemplary Independent Claim 1 (and analogously Independent Claims 11 and 16 and respective dependent claims) recites “wherein in response to existence of the bug on the host device and existence of count replacement by the bridge device … the count replacement by the bridge device comprises replacing the real LA count with the reported LA count and replacing the real sector size with the reported sector size”.   While prior art such as KARR has been noted to return logical counts/sizes instead of physical counts/sizes in response to a ‘read capacity’ command, prior art has not been shown to anticipate or render obvious returning the logical counts/sizes ‘in response to existence of the bug on the host device and existence of count replacement by the bridge device” as recited in the claims.
The claims filed 30 November 2022 were amended in a way that removed the dependency of the replacement of *real* counts/sizes with *reported* counts/sizes.  As such, the reasons for allowance are no longer valid.  The Office maintains the amendment to the independent claims on 30 November 2022 is not comprehensible; as such, a prior art analysis cannot realistically be applied to the new limitations.  If the applicant removes the limitations noted in the indefiniteness rejection, the Office notes the claims will then effectively revert to the set of claims presented on 21 March 2022, whereby the prior art rejection issued 15 June 2022 would be maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137                            

/Ramon A. Mercado/Primary Examiner, Art Unit 2132